DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Priority from the filing of US provisional application 62/646,055 on 03/21/2018 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.







Claim 1 is rejected under 35 U.S.C. 103 as being obvious over Cozzoli, P. Davide, et al. "Colloidal synthesis and characterization of tetrapod-shaped magnetic nanocrystals." Nano Letters 6.9 (2006): 1966-1972 (Cozzoli) in view of US 7927516 (Strouse).
The applied reference has a common inventor (Strouse) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
Regarding claim 1, Cozzoli discloses a method for synthesizing tetrapod-shaped maghemite nanocrystals, which reads on the claim limitation as recited (Abstract). 
Cozzoli does not explicitly disclose using a metal acetylacetonate (acac) as one of the components in the disclosed method, however does disclose using both a hydrocarbyl-amine (oleylamine) and a carboxylic acid (oleic acid) as a part of the method (Pg. 1967: [0001]). 
Strouse discloses a method for synthesis of high quality colloidal nanoparticles using irradiation of single mode high power microwave (Abstract).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to place the reactants in a microwave reaction vessel, and substitute in a metal (acac) as taught by Strouse in place of the Fe(Co) in the method of Cozzoli, in order to synthesis nanoparticles with a higher degree of efficiency. One having ordinary skill in the art would be motivated to use an (acac) because by introducing an (acac), the nanoparticles synthesized can be tuned with a higher degree of success.
Strouse further teaches that the heating of the reaction system can either be achieved by sole use of microwave or with the aid of other heat sources, and that selective heating of microwave absorbing materials allows for rapid heating rates and high temperatures to be reached driving chemical reactions, a critical condition for nuclei formation in the nanomaterial formation process (C2/L27-30, C4/L44-47). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to substitute microwave irradiation as the method of heating the reaction as taught by Strouse into the synthesis method as disclosed by Cozzoli in order to maximize the production of the nanoparticles, because by using microwave irradiation, the reaction temperature can be increased rapidly which pushes the reaction forward to higher efficiency.


Claims 2-10, & 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cozzoli, P. Davide, et al. "Colloidal synthesis and characterization of tetrapod-shaped magnetic nanocrystals." Nano Letters 6.9 (2006): 1966-1972 (Cozzoli) and US 7927516 (Strouse) as applied to claim 1 above, and further in view of Cozzoli, P. Davide, et al. "Colloidal synthesis and characterization of tetrapod-shaped magnetic nanocrystals." Nano Letters 6.9 (2006): Supporting Information: 1-14 (Caz. S.I.).
Regarding claim 2, Strouse discloses contacting the mixture with microwaves, as stated above (C2/L27-30). Caz. S.I. discloses raising the mixture to a first temperature, which when taken in combination with Strouse, reads on the claim limitations of contacting the mixture with a first plurality of microwaves effective to heat the mixture to a first temperature (Pg. 2: [0003]).
Caz. S.I. discloses injecting more reactants into the vessel which drops the temperature to a second distinct temperature, which reads on the claim limitation of reducing the first temperature of the mixture to a second temperature as recited (Pg. 2: [0003]).


Regarding claim 3, Cozzoli as modified by Strouse and Caz. S.I. does not explicitly disclose repeating the contacting with a second plurality of microwaves for a time effective to heat the mixture to the first temperature. However, Caz. S.I. teaches that using a slow heating up to higher reaction temperatures leads to spherical nanoparticles. This is mitigated by using the fast injection/reheating method as disclosed above (Pg. 4: [0004], Fig. 2S, Fig. 4S). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to repeat the cooling/reheating step of the method as taught by Caz. S.I., in order to maximize production of the nanoparticles of the correct morphology, because by producing nanoparticles of the correct morphology, one having ordinary skill in the art would be able to take full advantage of the reaction potential and minimize waste. 

Regarding claim 4, Strouse discloses a range from 200-300 °C that the reaction vessel can be heated to in the first step of the reaction, which overlaps the claimed range as recited and in the case where the claimed ranges "overlap of lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (See MPEP 2144.05 (I) (C14/L65-66).

Regarding claim 5, Caz. S.I. discloses a temperature drop of ~20-30 °C, which when applied to the encompassed temperature range disclosed above, gives a second temperature of prima facie case of obviousness exists (See MPEP 2144.05 (I) (Pg. 2: [0003]). 

Regarding claim 6, Strouse discloses that the reactions have been optimized to 15 minutes, which reads on the claimed range of 1 to about 20 minutes as recited (C14/L57-61).

Regarding claim 7, Strouse discloses contacting the mixture with microwaves, as stated above (C2/L27-30). 
Strouse discloses using a first wattage of microwaves to heat a mixture to a first temperature, which reads on the claimed limitation as recited (C15-L49-50).
As stated above, Caz. S.I. discloses that after the drop in temperature, the mixture is brought back to the initial temperature, and with the modification of using microwave irradiation as taught by Strouse, reads on the claim limitation of contacting the mixture with a second plurality of microwaves effective to maintain the first temperature for a time effective to form the metal multipod nanostructures as recited (Caz. S.I: Pg. 2: [0002], Strouse: C14/L65-66). 
Strouse exemplifies using a different wattage to maintain the temperature of the reaction. One having ordinary skill in the art would find it obvious to apply this teaching to the modified method of Cozzoli, specifically to the reheating step after the fast injection in order to optimize the reaction with a reasonable expectation of success (C15/L49-51). 

Regarding claim 8, Strouse discloses a range from 200-300 °C that the reaction vessel can be heated to in the first step of the reaction, which overlaps the claimed range as recited and prima facie case of obviousness exists (See MPEP 2144.05 (I) (C14/L65-66). 

Regarding claim 9, Strouse discloses contacting the mixture with microwaves, as stated above (C2/L27-30).
Strouse discloses using a first wattage of microwaves to heat a mixture to a first temperature, which reads on the claimed limitation as recited (C15-L49-50).
As stated above, Caz. S.I. discloses that after the drop in temperature, the mixture is brought back to the initial temperature, and with the modification of using microwave irradiation as taught by Strouse, reads on the claim limitation of contacting the mixture with a second plurality of microwaves effective to maintain the first temperature for a time effective to form the metal multipod nanostructures as recited (Caz. S.I: Pg. 2: [0002], Strouse: C14/L65-66). 
Strouse teaches that the crystallinity of the nanoparticle is dependent on the power of the radiation and the temperature of the reaction. Knowing this, one having ordinary skill in the art, through routine experimentation, would find it obvious to use the same wattage to reheat the reaction, as a higher wattage would be able to heat the reaction faster, thus increasing the productivity of the reaction (C14/L57-61).

Regarding claim 10, Strouse discloses a range from 200-300 °C that the reaction vessel can be heated to in the first step of the reaction, which overlaps the claimed range as recited and in the case where the claimed ranges "overlap of lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (See MPEP 2144.05 (I) (C14/L65-66) (C14/L65-66).

claim 13, Strouse discloses that nickel (acac) is a viable option for a metal precursor, which reads on the claim limitation as recited (C10-L37).

Regarding claim 14, Strouse discloses the metal (acac) is selected from the group consisting of a platinum (Pt) (acac), a palladium (Pd) (acac), a copper (Cu) (acac), a cobalt (Co) (acac), a gold (Au) (aca), an iron (Fe) (acac), and a rhodium (Rh) (acac) (C10/L25-64).

Regarding claim 15, Cozzoli discloses using oleylamine as a reactant. Oleylamine is an unsaturated hydrocarbyl-amine, which reads on the claimed limitation as recited (Pg. 1967: [0001]).

Regarding claim 16, Cozzoli discloses using oleylamine as a reactant, which reads on the claim limitation as recited (Pg. 1967: [0001]).

Regarding claim 17, Cozzoli discloses using oleic acid as a reactant, which reads on the claim limitation as recited (Pg. 1967: [0001]).

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed .

Claims 11 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cozzoli, P. Davide, et al. "Colloidal synthesis and characterization of tetrapod-shaped magnetic nanocrystals." Nano Letters 6.9 (2006): 1966-1972 (Cozzoli), and US 7927516 (Strouse)  as applied to claim 1 above, and further in view of Cozzoli, P. Davide, et al. "Colloidal synthesis and characterization of tetrapod-shaped magnetic nanocrystals." Nano Letters 6.9 (2006): Supporting Information: 1-14 (Caz. S.I.), and Muthuswamy, Elayaraja, Galbokka H. Layan Savithra, and Stephanie L. Brock. "Synthetic levers enabling independent control of phase, size, and morphology in nickel phosphide nanoparticles." ACS Nano 5.3 (2011): 2402-2411 (Muthuswamy).

Regarding claim 11, Cozzoli, as modified by Strouse does not explicitly disclose any mole ratios.
Caz. S.I. discloses a mole ratio of 0.8:3 between the metal precursor to the reducing agent. Muthuswamy discloses a synthesis method for nickel based nanoparticles that uses oleylamine as a primary reactant that effects the morphology of the final nanoparticles (Caz. S.I.: Fig. 2S, Muthuswamy: Abstract). 
Muthuswamy teaches that increasing the oleylamine concentration favors the formation of metal-rich phases. Muthuswamy further teaches that increasing the oleylamine concentration 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to increase the concentration of the reducing agent (oleylamine) as taught by Muthuswamy, in the modified synthesis method of Cozzoli, in order to maximize the amount of nanoparticles formed with the correct morphology, because by increasing the oleylamine concentration, one having ordinary skill in the art would maximize production with the least amount of down time, as increasing the concentration of the reducing agent will beneficially push the reaction to form the desired final morphology of the nanoparticles.
 
Regarding claim 12, as stated above, Muthuswamy teaches an increase of the reducing agent but does not recite to any changes in the acid. Therefore, it would have been obvious to one having ordinary skill in the art to perform the reaction with the same amount of acid as disclosed by Cozzoli, utilizing the increased concentration of reducing agent as taught by Muthuswamy, with the reasonable expectation of success (Pg. 2407: [0002, 0004]).  

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed .

Claims 18-20 are rejected under 35 U.S.C. 103 as being obvious over Cozzoli, P. Davide, et al. "Colloidal synthesis and characterization of tetrapod-shaped magnetic nanocrystals." Nano Letters 6.9 (2006): 1966-1972 (Cozzoli) in view of US 7927516 (Strouse) and Cozzoli, P. Davide, et al. "Colloidal synthesis and characterization of tetrapod-shaped magnetic nanocrystals." Nano Letters 6.9 (2006): Supporting Information 1-14 (Caz. S.I.).
The applied reference has a common inventor (Strouse) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
Regarding claim 18, Cozzoli discloses a method for synthesizing tetrapod-shaped maghemite nanocrystals, which reads on the claim limitation as recited (Abstract). 
Cozzoli does not explicitly disclose using a nickel acetylacetonate (acac) as one of the components in the method, however does disclose using both a hydrocarbyl-amine (oleylamine) and a carboxylic acid (oleic acid) as a part of the method (Pg. 1967: [0001]). 
Strouse discloses a method for synthesis of high quality colloidal nanoparticles using irradiation of single mode high power microwave (Abstract). 
Strouse teaches that the reactants are mixed in a high-pressure reaction vessel and placed in the room temperature (RT) chamber of the microwave reactor. Strouse further teaches that several different metal precursors can be used when synthesizing nanoparticles with an amine reducing agent and a carboxylic acid, with nickel (acac) as an example (C15/L6-7, C10/L37). 

Strouse teaches that the heating of the reaction system can either be achieved by sole use of microwave or with the aid of other heat sources, and that selective heating of microwave absorbing materials allows for rapid heating rates and high temperatures to be reached driving chemical reactions, a critical condition for nuclei formation in the nanomaterial formation process (C2/L27-30, C4/L44-47). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to substitute microwave irradiation as the method of heating the reaction as taught by Strouse into the synthesis method as disclosed by Cozzoli in order to maximize the production of the nanoparticles, because by using microwave irradiation, the reaction temperature can be increased rapidly which pushes the reaction forward at higher efficiency. 
Caz. S.I. discloses raising the mixture to a first temperature, which reads on the claim limitations as recited (Pg. 2: [0003]). 
Strouse discloses a range from 200-300 °C that the reaction vessel can be heated to in the first step of the reaction, which overlaps the claimed range as recited and  in the case where the claimed ranges "overlap of lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (See MPEP 2144.05 (I) (C14/L65-66).  

Caz. S.I. also discloses that the temperature drop is of ~20-30 °C, which when applied to the encompassed temperature range disclosed above, gives a second temperature of 170-280 °C, which overlaps with the claimed range, and in the case where the claimed ranges "overlap of lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (See MPEP 2144.05 (I) (Pg. 2: [0003]). 
Caz. S.I. discloses that after the drop in temperature, the mixture is brought back to the initial temperature, and with the modification of using microwave irradiation as taught by Strouse, reads on the claim limitation of contacting the mixture with a second plurality of microwaves effective to maintain the first temperature for a time effective to form the metal multipod nanostructures as recited (Caz. S.I: Pg. 2: [0003], Strouse: C14/L65-66).
Caz. S.I. discloses injecting more reactants into the vessel which drops the temperature to a second distinct temperature, which reads on the claim limitation as recited (Pg. 2: [0003]). 
As stated above, Caz. S.I. discloses that after the drop in temperature, the mixture is brought back to the initial temperature, and with the modification of using microwave irradiation as taught by Strouse, reads on the claim limitation of contacting the mixture with a second plurality of microwaves effective to maintain the first temperature for a time effective to form the metal multipod nanostructures as recited (Caz. S.I: Pg. 2: [0003], Strouse: C14/L65-66). Strouse discloses that the reactions have been optimized to 15 minutes, which reads on the claimed range as recited (C14/L57-61).

claim 19, Cozzoli as modified by Strouse and Caz. S.I. does not explicitly disclose repeating the contacting with a second plurality of microwaves for a time effective to heat the mixture to the first temperature. However, Caz. S.I. teaches that using a slow heating up to higher reaction temperatures leads to spherical nanoparticles. This is mitigated by using the fast injection/reheating method as disclosed above (Pg. 4: [0002], Fig 2S, Fig. 4S). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to repeat the cooling/reheating step of the method as taught by Caz. S.I. in the modified method of Cozzoli, in order to maximize production of the nanoparticles of the correct morphology, because by producing nanoparticles of the correct morphology, one having ordinary skill in the art would be able to take full advantage of the reaction potential and minimize waste. 

Regarding claim 20, Cozzoli discloses an aspect ratio range 0.86 - 10, which encompasses the claimed range as recited and in the case where the claimed ranges "overlap of lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (See MPEP 2144.05 (I) (Pg. 1967: [0001]). 

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mourdikoudis, Stefanos, and Luis M. Liz-Marzán. "Oleylamine in nanoparticle synthesis." Chemistry of Materials 25.9 (2013): 1465-1476.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL E. GIL-FIGUEROA whose telephone number is (571)272-1032.  The examiner can normally be reached on M-F 07:30-16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/R.G-F./Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735